Exhibit 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE:AUGUST 22, 2013 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE FOURTH QUARTER AND FISCAL YEAR ENDED JUNE 30, 2013, AND DECLARES REGULAR QUARTERLY CASH DIVIDEND Cincinnati, OH; August 22, 2013 – LSI Industries Inc. (NASDAQ:LYTS) today: · reported fourth quarter net sales of $68,837,000, a decrease of 3% as compared to $71,196,000 in the same period of the prior fiscal year; · reported fourth quarter net income of $812,000 or $0.03 per share as compared to net income of $1,505,000 or $0.06 per share for the same period of the prior fiscal year; · reported fiscal 2013 net sales of $280,790,000, an increase of 5% as compared to $268,402,000 in the prior fiscal year; · reported a fiscal 2013 net loss of $(123,000) or $(0.01) per share as compared to net income of $3,224,000 or $0.13 per share for the prior fiscal year; and · declared a regular quarterly cash dividend of $0.06 per share payable September 10, 2013 to shareholders of record September 3, 2013. Financial Highlights (In thousands, except per share data; unaudited) Three Months Ended June 30 Year Ended June 30 % Change % Change Net Sales $ $ (3
